DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Board Introduces and Affirms New Rejection
	In the Board’s decision in the Rehearing submitted on 10/14/2021, it was determined that the Board’s previous decision on 6/22/2021 to remove the Kleinberg II reference from the rejection is a new rejection. The new rejection was affirmed by the Board.

Status
Claims 1, 2, 4, 7, 10-17, 25-27, 31-34 and 48. No amendments were made to the claims. Claims 16-17 and 48 are withdrawn. Claims 1, 2, 4, 7, 10-15, 25-27, 31-34 are presented for examination.

Claim Rejections - 35 USC § 103
Rejection Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

A.	Maintained - Claim 1, 2, 4, 7, 10-13, 15, and 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doyle (US 2007/0053849) in view of Kleinberg I (US 6,217,851) and JP’268 (JP 2006265268 A).

Claimed invention
An oral care composition comprising
a.     arginine phosphate in an amount of from 1-10% by weight of the composition, the weight of arginine being calculated as free base form;

b.    zine citrate in an amount of 0.01 to 5% by weight of the composition;

c.    a surfactant mixture comprising:	
	 sodium lauryl sulfate (SLS) and cocamidopropyl betaine (CAPB), 
	wherein the surfactant mixture in an amount of 0.1 to 5% by weight of the composition;

d.    an anionic polymer in an amount of 0.05 to 5% by weight of the composition;	

wherein the composition has a pH of 6.8 to 7.2.

Prior art
Doyle teaches dentifrice compositions such as toothpastes (see paragraph [0021]) containing an antibacterial agent (e.g., zinc – also useful as anticalculus agent (see [0106]) – stannous ion agent, triclosan, etc. – see paragraph [0069];Claim 3) and an anti-inflammatory agent for effective treatment and prevention of bacteria-mediated diseases and conditions in the oral cavity (e.g., caries, gingivitis, periodontitis, oral infections, e.g., - [0019]) and for modulating host reaction to bacterial pathogens present in the oral cavity and to the toxins, endotoxins, inflammatory cytokines and mediators released by or prompted by these pathogens.  See abstract.  Doyle teaches example compositions in Example II:

    PNG
    media_image1.png
    152
    583
    media_image1.png
    Greyscale

...

    PNG
    media_image2.png
    18
    600
    media_image2.png
    Greyscale

...

    PNG
    media_image3.png
    126
    568
    media_image3.png
    Greyscale

The zinc ion agents, zinc oxide, zinc citrate and zinc lactate salts at a concentration of 0.5%, 0.4%, 2.5%, respectively, are exemplified.  See TABLE II at [0070]; see dentifrices in Example II at paragraph [0143].  SLS, i.e., anionic surfactant, is exemplified at concentrations of 2.5%, 2.8%, 4.0% 5.0% and 7.5%. See table at [0143]. Doyle further teaches polymeric polycarboxylates such GANTREZ® S97 (i.e., copolymer of methyl vinyl ether and maleic anhydride an anionic polymer) are well known in the art and are useful to incorporate in oral compositions due to their having anticalculus properties.  See paragraph [0107].  GANTREZ® is exemplified at 1.0%.  See Example II.  Doyle further teaches that fluoride is useful in oral compositions as an anticaries agent (0.243% sodium fluoride by weight). See Id. Doyle teaches that the soluble fluoride ion source is capable of providing from about 50 ppm to about 3500 ppm, and preferably from about 500 ppm to about 3000 ppm of free fluoride ions. See [0096]. Doyle teaches surfactants/sudsing agents are included in the compositions. See [0126]. Cocoamidopropyl betaine is the specific amphoteric surfactant/sudsing agent that is added to the compositions of the invention. See [0129]. Doyle further teaches the addition of xylitol as a humectant or a sweetener.  See paragraph [0121] and [0122].  Doyle further teaches that anticaries agents maybe incorporated.  See [0092]. Doyle teaches that the compositions of the invention are effective at pH ranging from about pH 3.0 to about pH 10. Buffering agents are used to adjust the pH of the compositions. See [0114].

	While Doyle teaches oral care compositions containing a zinc salt (zinc citrate), an anionic surfactant (SLS) and an anionic polymer (GANTREZ®), Doyle does not expressly teach 1) arginine phosphate, 2) cocamidopropyl betaine together with SLS, or 3) the specific pH range claimed.

	Kleinberg I teaches “oral compositions containing therapeutic amounts of calcium, arginine and a cariostatic anion distributed in an oral vehicle. In one preferred embodiment, the oral composition is supplemented with fluoride. The present invention further relates to a method of preparing oral compositions containing anti-caries agents” (Kleinberg I 3:20—27). Kleinberg I teaches “acids produced by many of the plaque bacteria are neutralized by the alkali compounds produced by arginine…the arginine component of the composition described herein attacks the first stage of the Miller process” (Kleinberg I 2:49-61). Kleinberg I teaches that in “one preferred embodiment, the oral compositions contain... arginine in an amount ranging from 5 ug/mg to 700 ug/mg” (Kleinberg I 4:35—43). Kleinberg I teaches the arginine is provided as arginine bicarbonate or arginine organic phosphate (see claim 6). Kleinberg I’s arginine range overlaps that recited in claim 1, specifically teaching the oral compositions contain arginine in an amount ranging from 5 to 700 micrograms/milligram, i.e., 0.5 to 70%. Kleinberg I teaches the “pH of the oral compositions of the present invention generally ranges from about 6.0 to about 9.0. In one embodiment, the pH of the oral composition ranges from about 7.0 to about 8.0” (Kleinberg I 5:47—50).

	JP’268 teaches anti-caries oral care compositions containing arginine, calcium and an anion. The arginine is preferably provided in a salt farm such as arginine bicarbonate, arginine carbonate and arginine phosphate. (Abstract).

1) arginine phosphate is obvious
One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Doyle teaches the use of an oral care composition for treating and preventing oral diseases such as oral caries, gingivitis, periodontitis, and bacterial infection that may further contain anticaries agents while Kleinberg I teaches anticaries compositions containing a basic amino acid such as arginine bicarbonate and arginine organic phosphate. JP’268 teaches anti-caries oral care compositions containing arginine preferably provided in a salt farm such as arginine bicarbonate, arginine carbonate and arginine phosphate.   One of ordinary skill in the art would have found it obvious to incorporate a basic amino acid as described by Kleinberg I, including arginine phosphate salt described by JP’268, into the oral care compositions described by Doyle.  One of ordinary skill in the art would have had a reasonable expectation of success in obtaining an oral care composition useful for treating or preventing oral diseases such as oral caries, bacterial infection or gingivitis by incorporating the basic amino acid such as phosphate or bicarbonate salt of arginine into the compositions described by Doyle.   The artisan would understand that the acid neutralizing activity of arginine would have been provided by either of the arginine compounds described by Kleinberg I.  The artisan would have further recognized that the neutralizing activity would provide anti-caries function to the formulations of Doyle. Given that the arginine compounds (arginine salts of bicarbonate or phosphate) are taught as being useful for providing acid neutralizing activity and providing anticarious effect, the artisan would have further found it obvious to combine the arginine compounds in order to provide these effects to the compositions described by Doyle. Regarding the claimed amount of 1-10% arginine, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 [R5j. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Here, Kleinberg I further teaches that the oral compositions contain arginine in an amount ranging from 5 to 700 micrograms / milligram, i.e., 0.5 to 70 %. The disclosed amount of 0.5 to 70 % arginine overlaps the claimed amount of 1-10% and, therefore, renders the claimed amount prima facie obvious. 

2) Mixture of SLS and CAPB surfactants is obvious
Claim 1 further requires wherein the composition comprises a mixture of SLS and CAPB surfactants, wherein the mixture is at 0.1-5% by weight of the composition. Doyle teaches sudsing agents that are suitable for the invention and stable and foam across a wide pH range include, inter alia, SLS and cocamidopropyl betaine. See [0126],[0127],[0129]. They are present at an amount of 1-6%. See [0129]. SLS is exemplified at 2.5%. See [0143]. One of ordinary skill in the art would have found a combination of surfactants including SLC and cocamidopropyl betaine to be obvious given that Doyle teaches they are among the one or more surfactants that are stable and foam across a wide range. The artisan would have found it obvious to incorporate the surfactants at the amounts described by Doyle and would have understood those amounts as suitable for the invention. The amount disclosed by Doyle overlaps the amount claimed. Therefore, the claimed amount of 0.1-5% is rendered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

3) pH of 6.8-7.2 is obvious
Claim 1 further requires the limitation wherein the composition has a pH of 6.8 to 7.2. Doyle teaches that the compositions of the invention are effective at pH ranging from about pH 3.0 to about pH 10. Buffering agents are used to adjust the pH of the compositions. See [0114]. One of ordinary skill in the art would understand that the composition may be adjusted to a suitable pH that falls within the range described by Doyle. Further, Kleinberg I teaches compositions ranges from about 6.0 to about 9.0 and more specifically about 7.0 to about 8.0. Thus, when considering the pH ranges taught in the prior art together, one of ordinary skill in the art would understand that the compositions suggested by Doyle and Kleinberg I may be adapted to pH levels comprising those currently claimed. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 [R5j. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Here, Doyle and Kleinberg I teach pH ranges that overlap the claimed range. Thus, the claimed range is rendered prima facie obvious by the prior art.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made.

Claim 2 requires an effective amount of a fluoride source.  Claim 25 requires the soluble fluoride salt to be in an amount of from 0.01 to 2%.  Claim 26 further require the fluoride ions in an amount to provide 50 to 25,000 ppm of fluoride ions.  Claim 27 requires the fluoride source to be sodium fluoride or monofluorophosphate.  As outlined above, Doyle further teaches that fluoride is useful in oral compositions as an anticaries agent (0.243% sodium fluoride by weight).  Doyle teaches that the soluble fluoride ion source is capable of providing from about 50 ppm to about 3500 ppm, and preferably from about 500 ppm to about 3000 ppm of free fluoride ions.  

Regarding Claim 4, as outlined above, the artisan would have further found it obvious to combine the arginine (phosphate and bicarbonate salts of arginine) compounds in order to provide these effects to the compositions described by Doyle.

Regarding Claim 7, the invention requires the composition to comprise a humectant which consists of glycerin. Doyle teaches glycerin among suitable humectants useful for the invention. See [0120]. Glycerin is exemplified at Example I and Example II.

Regarding Claim 10, as stated above, GANTREZ® is an anionic polymer is a copolymer of methyl vinyl ether and maleic anhydride.

Regarding Claim 11, the combination of arginine bicarbonate, sodium fluoride, and a copolymer of methyl vinyl ether and maleic anhydride are met given that these agents are clearly described as useful ingredients used in the compositions suggested by Doyle and Kleinberg I.

Regarding Claim 12, Doyle further teaches the addition of xylitol as a humectant or a sweetener.  See paragraph [0121] and [0122].  

Regarding Claim 13 and 15, as mentioned above, silica’s use in the invention of Doyle. Doyle further teaches silica as abrasives in precipitated form.  See Doyle, [0111].


Response to arguments
Applicant argues that Applicant argues that one must be motivation to simply vary all parameters or try each of numerous possible choices until one possibly arrives at a successful result. This is not persuasive because, in the current case, the prior art teaches the ingredients having a particular purpose or function that is imparted to the compositions for treatment in the oral cavity. The rejection does not simply identify ingredients then merely combine them for no reason.
1.	Applicant argues that Kleinberg I discloses cariostatic anions including bicarbonate, carbonate, glycerophosphate, phytate and its inositol phosphate derivatives. Applicant states that these are organic phosphates. Applicant argues that Kleinberg does not teach inorganic phosphate. Applicant argues that this does not read on the claimed arginine phosphate. This is not persuasive because Kleinberg I teaches orthophosphate anion (i.e., inorganic PO4-3) as the cariostatic anion (col. 3:10-11). The arginine complex contains orthophosphate anion, i.e., phosphate salt of arginine.  

2.	Applicant argues that the prior art teaches that the pH is adjusted with bases (e.g., arginine hydroxide, calcium hydroxide) and one would not look to adjust the pH with an acid (e.g., phosphoric acid). This is not persuasive because the pH range disclosed includes acidic as well as alkaline pH values (i.e., about pH 3.0 to about pH 10 - see Doyle [0114]) and the buffer includes acids, e.g., phosphates, acetate, citrate, etc. (see Doyle [0115]). 
Applicant suggests that an inorganic phosphate may interact with the arginine or calcium suggesting that the Kleinberg composition may be unsuitable for its intended purpose. However, nothing in the cited references substantiates this conclusion.
Applicant argues that, although Kleinberg’s pH range is 7-8, it does not encompass a large portion of the Applicant’s range of 6.8-7.2. This is not persuasive because where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. While the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 

B.	Maintained - Claim 1, 2, 4, 7, 10-15, 25-27, and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doyle (US 2007/0053849) in view of Kleinberg I (US 6,217,851) and JP’268 (JP 2006265268 A), as applied to Claims 1, 2, 4, 7, 10-13, 15, and 25-27 above, taken further in view of Fujisawa (US 2004/0146465).

The disclosures for Doyle and Kleinberg I are outlined above.  Their combination does not expressly teach an RDA less than about 150 as required by instant claim 14.  Claim 31 further requires an abrasive material with a small particle fraction comprising at least about 5% of the total composition weight, wherein the particles of the small particle fraction have a d50 of less than 5 µm.  Claim 32 requires the small particle fraction comprises at least about 20% of the total composition weight. Page 5 of 9 Claim 33 requires the abrasive material to be selected from calcium carbonate, silica, and mixtures thereof.  Claim 34 requires the abrasive material comprises from 15 to 70% of the total composition weight.  

Fujisawa teaches oral compositions which are endowed with effects of inhibiting stain formation and suppressing stain deposition, and thereby effectively prevents tooth discoloration.  This is accomplished by making a composition that has abrasive precipitated silica having an RDA value of 120 or more.  See abstract and paragraph [0005].  Fujisawa particularly teaches toothpaste compositions containing abrasive precipitated silica having an RDA of 90 and 130 (see paragraphs [0072 - 0073]).
One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Doyle and Kleinberg I suggest an oral care composition containing the ingredients recited in current Claim 1 for treating oral diseases while Doyle further teaches the inclusion of silica abrasive.  Fujisawa teaches oral compositions having an RDA of 90 and 130 are endowed with effects of inhibiting stain formation and suppressing stain deposition, and thereby effectively prevents tooth discoloration.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate abrasive precipitated silica having an RDA value of 120 or more particularly 130 as described by Fujisawa into the oral composition suggested by the combination of Doyle in view of Kleinberg I.  The artisan would have recognized that the silica would provide effects of inhibiting stain formation and suppressing stain deposition, and thereby effectively preventing tooth discoloration as described by Fujisawa. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made.  

Regarding Claims 31-34, Fujisawa further teaches the abrasive precipitated silica having a 50 percentile (d50) of particle diameter being 5 microns or less and an RDA value of 120 or more.  See abstract.  Fujisawa particularly teaches toothpaste compositions containing 18% of abrasive precipitated silica B (note: 18% is sufficiently close to “at least about 20%” in claim 32 and, therefore, meets the limitation) and 8% of abrasive precipitated silica C.  See paragraph [0084] and [0085], respectively.  Abrasive precipitated silica B is defined as having a d50 of 10 microns and a RDA of 90.  See paragraph [0073].  Abrasive precipitated silica C is defined as having a d50 of 4.0 microns and a RDA of 130.  See paragraph [0072].  Fujisawa states that the lowest limit for d50 for the second silica (i.e., abrasive precipitated silica B) is not limited and can be as low as 8 microns or lower.  See paragraph [0038].  Fujisawa teaches the addition of bactericides to provide bactericidal activity to oral compositions such as toothpaste formulations.  See paragraphs [0062].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the 18% of abrasive precipitated silica B (instant claims 31-34) (note: 18% is sufficiently close to “at least about 20%” in claim 32 and, therefore, meets the limitation) and 8% of abrasive precipitated silica C described by Fujisawa into the oral composition suggested by Doyle and Kleinberg.  The artisan would have understood that it provides the effects of inhibiting stain formation and suppressing stain deposition, and thereby effectively preventing tooth discoloration as described by Fujisawa.  One of ordinary skill in the art would have further recognized that the addition of a known bactericidal agent would have predictably provided bactericidal activity as described by Fujisawa to the oral care formulations suggested by Doyle and Kleinberg.  
Regarding the small particle fraction of the abrasive having a d50 range of less than 5 microns in claims 32 and 34, the teaching by Fujisawa that the lower limit for d50 for the second silica (i.e., abrasive precipitated silica B – see paragraph [0074]) is not limited and can be lower than 8 microns reasonably suggests a d50 of less than 5 microns.   Indeed, Fujisawa’s statement that the d50 is preferably 8 microns or less overlaps the claimed d50 of 5 microns or less.  Because the prior art teaches a range overlapping the claimed range, the claimed range is rendered prima facie obvious by Fujisawa.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made.  

Response to arguments
Applicant argues that Fujisawa does not remedy the deficiencies of Doyle, Kleinberg and JP’268. This argument is not persuasive because the alleged deficiencies are not present. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629